Citation Nr: 0334680	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include intervertebral disc syndrome.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right shoulder injury, to 
include arthritis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left shoulder injury, to 
include internal derangement.

4.  Entitlement to a disability rating in excess of 10 
percent for cervical spine strain/sprain with minimal 
degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to July 1994.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to service connection for a low back disorder, 
to include intervertebral disc syndrome.  The RO determined 
that new and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
residuals of a right shoulder injury, to include arthritis, 
and for residuals of a left shoulder injury, to include 
internal derangement.  The RO also denied the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for cervical spine strain/sprain with minimal degenerative 
changes of the thoracic spine.  The veteran disagreed with 
this decision in June 2002 and perfected a timely appeal in 
September 2002.

The Board notes that, in June 2002, the veteran filed claims 
of entitlement to service connection for a stomach condition, 
a bilateral leg condition, foot fungus, and for sinusitis, 
and requested that a previously denied claim of entitlement 
to service connection for arthritis of the spine be reopened.  
A review of the veteran's claims folder indicates that, to 
date, these claims have not been adjudicated by the RO.  
Therefore, these claims are referred back to the RO for 
appropriate disposition.

The Board also notes that, in a Written Brief submitted on 
behalf of the veteran by his service representative in 
February 2003, it was contended that the veteran also was 
entitled to a separate compensable evaluation for a left arm 
condition, including as secondary to the service-connected 
cervical spine strain/sprain with minimal degenerative 
changes of the thoracic spine.  As the RO has not adjudicated 
this claim in the first instance, the issue of entitlement to 
service connection for a left arm condition, including as 
secondary to the service-connected cervical spine 
strain/sprain with minimal degenerative changes of the 
thoracic spine, also is referred back to the RO for 
appropriate disposition.


REMAND

At the outset, the Board observes that, during the pendency 
of the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the currently appealed claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claims, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").  In this regard, it is noted 
that the RO issued a letter to the veteran and his service 
representative in September 2001 that purported to comply 
with the VCAA.  However, a detailed review of this letter 
reveals that it did not include a discussion of the pertinent 
law and regulations applicable to increased rating claims and 
also did not advise the veteran and his service 
representative of the information and evidence needed to 
substantiate the currently appealed claims.

The Board also observes that, at the veteran's most recent VA 
orthopedic examination in September 2001, the VA examiner did 
not indicate whether he had reviewed the claims folder.  He 
did not provide detailed information concerning any pain, 
weakened movement, excess fatigability, any functional loss 
in terms of additional degrees of limited motion of the 
cervical and/or thoracic spine, and any incoordination 
present in the cervical and/or thoracic spine.  He also did 
not provide medical opinions concerning whether the veteran's 
service-connected cervical spine strain/sprain with minimal 
degenerative changes of the thoracic spine had increased in 
severity and whether the veteran's claimed shoulder 
conditions or his claimed low back disorder, to include 
intervertebral disc syndrome, were related to service or to 
any incident of service.  Because the report of the veteran's 
September 2001 VA orthopedic examination does not contain 
sufficient information for evaluation purposes, it must be 
returned as inadequate.  See 38 C.F.R. § 4.2 (2003).  
Therefore, the Board is of the opinion that, on remand, the 
veteran should be scheduled for an updated VA orthopedic 
examination.

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the issues of 
entitlement to service connection for a 
low back disorder, to include 
intervertebral disc syndrome; whether new 
and material evidence has been received 
to reopen a previously denied claims of 
entitlement to service connection for 
residuals of a right shoulder injury, to 
include arthritis, and for residuals of a 
left shoulder injury, to include internal 
derangement; and entitlement to a 
disability rating in excess of 10 percent 
for a cervical spine strain/sprain with 
minimal degenerative changes of the 
thoracic spine, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA as 
well as 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West Supp. 2002).  Among other 
things, this letter must include the 
pertinent law and regulations applicable 
to increased rating claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated the veteran since his separation 
from service in July 1994 for a right 
shoulder disorder with arthritis, 
internal derangement of the left 
shoulder, and for a low back disorder, to 
include intervertebral disc syndrome.  
The veteran and/or his service 
representative also should be asked to 
identify all VA and non-VA health care 
providers that have treated the veteran 
since August 2000 for a cervical spine 
strain/sprain with minimal degenerative 
changes of the thoracic spine.  The RO 
should attempt to obtain all records 
identified by the veteran and/or his 
service representative and associate 
these records with the claims folder.  If 
no such records can be located, the RO 
should obtain specific confirmation of 
this fact and document it in the 
veteran's claims folder.

3.  The RO should schedule the veteran 
for a VA examination by physicians with 
appropriate expertise to determine the 
current nature and severity of the 
service-connected cervical spine 
strain/sprain with minimal degenerative 
changes of the thoracic spine; to the 
determine the nature, extent, and 
etiology of the low back disorder, to 
include intervertebral disc syndrome; and 
to determine the current existence and 
etiology of any right and left shoulder 
disorders.  The claims folder must be 
sent to the examiner(s) for review.  
Request that this examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  

(a) Service-connected cervical spine 
strain/sprain with minimal degenerative 
changes of the thoracic spine: the 
examiner(s) should determine whether this 
disability is manifested by moderate or 
severe limitation of motion of the 
cervical spine.  The examiner(s) should 
provide range of motion studies for the 
veteran's cervical and thoracic spine 
expressed in degrees and in relation to 
normal range of motion.  Based on a 
review of the veteran's complete claims 
folder, and based on the results of the 
veteran's orthopedic examination, the 
examiner(s) should be asked to answer the 
following questions: Has the veteran's 
service-connected cervical spine 
strain/sprain with minimal degenerative 
changes of the thoracic spine increased 
in severity since August 2000? 

(b) Low back disorder, to include 
intervertebral disc syndrome: the 
examiner(s) is asked to determine whether 
the veteran has developed a low back 
disorder, to include intervertebral disc 
syndrome.  If so, please state the 
diagnosis or diagnoses.

Based on a review of the veteran's claims 
folder, and examination results, the 
examiner(s) is asked to answer the 
following question: Is it at least as 
likely as not that a low back disorder, 
to include intervertebral disc syndrome, 
had its onset during the veteran's period 
of service from May 1974 to July 1994, 
or; was it caused by any incident that 
occurred during such service?   

(c) Right and left shoulder disorders:  
the examiner(s) is asked to determine 
whether the veteran has developed a 
disability of the right shoulder, to 
include arthritis, and a disability of 
the left shoulder, to include internal 
derangement.  If so, state the diagnosis 
or diagnoses.  

Based on a review of the veteran's claims 
folder, and the examination results, the 
examiner(s) is asked to answer the 
following question(s):

Is it at least as likely as not that a 
right shoulder disorder, to include 
arthritis, and/or a left shoulder 
disorder, to include internal 
derangemen,t had an onset during the 
veteran's period of service from May 1974 
to July 1994, or; was caused by any 
incident that occurred during such 
service?

Whether it is at least as likely as not 
that arthritis of the right shoulder was 
manifested within one year following the 
veteran's retirement from service in July 
1994?

4.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for a low back disorder, to 
include intervertebral disc syndrome; 
whether new and material evidence has 
been received to reopen the previously 
denied claims of entitlement to service 
connection for residuals of right 
shoulder injury, to include arthritis, 
and for residuals of a left shoulder 
injury, to include internal derangement; 
and entitlement to a disability rating in 
excess of 10 percent for cervical spine 
strain/sprain with minimal degenerative 
changes of the thoracic spine, in light 
of all pertinent legal authority and the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


